


Exhibit 10.1




Schedule of Base Annual Salaries for Executive Officers effective May 1, 2013
and
Restricted Stock Units awarded on May 13, 2013


As previously disclosed on May 17, 2013 in a Current Report on Form 8-K filed
with the Securities and Exchange Commission, on May 13, 2013 the Compensation
Committee of Markel Corporation (the “Company”) approved salary increases for
the Company's named executive officers, taking into account increased size and
complexity of the Company following its acquisition of Alterra Capital Holdings
Limited (“Alterra”) on May 1, 2013 and the work that will be required by these
individuals with respect to the integration of Alterra into the Company over the
next several years. In addition, the Compensation Committee approved retention
awards of restricted stock units to each of the named executive officers other
than Steven A. Markel (who has not, at his request, participated in the
Company's equity incentive plans). The purpose of these awards was to assist in
assuring the Company of the services of these individuals to oversee the Alterra
integration.
The table below sets forth the new base salaries for each of the named executive
officers, as well as the Company's other full-time executive officers, which
went into effect on May 1, 2013, as well as the number of restricted stock units
granted to the Company's executive officers on May 13, 2013. The restricted
stock units were granted under the Company's 2012 Equity Incentive Compensation
Plan and, subject to certain conditions, are scheduled to vest on May 13, 2016,
with pro rata vesting in the case of death or disability. Each unit represents
the right to receive one share of the Company's common stock upon vesting.


Name
 
Title
 
Base Salary
Effective May 1, 2013
 
Restricted Stock Unit
Award
Alan I. Kirshner
 
Chairman and CEO
 
$
900,000


 
3,805 units
Steven A. Markel
 
Vice Chairman
 
$
700,000


 
N/A
F. Michael Crowley
 
President and Co-
Chief Operating Officer
 
$
750,000


 
3,805 units
Thomas S. Gayner
 
President and Chief
Investment Officer
 
$
750,000


 
3,805 units
Richard R. Whitt, III
 
President and Co-
Chief Operating Officer
 
$
750,000


 
3,805 units
Anne G. Waleski
 
Chief Financial
Officer
 
$
425,000


 
1,427 units
Gerard Albanese, Jr.
 
Chief Underwriting
Officer
 
$
600,000


 
3,805 units
Britton L. Glisson
 
Chief Administrative
Officer
 
$
400,000


 
761 units
Bradley J. Kiscaden
 
Chief Actuarial
Officer
 
$
425,000


 
809 units





